DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
Response to Amendment
Applicants’ submission, filed on 07/11/2022, addressing claims 1-5, 8-10, and 21-22 rejection from the final office action (04/14/2022) by amending claims 1, 5, and 8 is entered and will be addressed below.
The examiner notice the amendment is substantially the same as the AFCP 2.0 submission (06/29/2022) and has already been addressed in advisory action (06/29/2022).

Election/Restrictions
Claims 6-7 and 11-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species of A1, A3, B2, B3, and C2, there being no allowable generic or linking claim. 

Claim Interpretations
The previous added limitations “the beveled edge side of the lip and/or the beveled edge is configured to minimize edge effects of a given deposition plume spatial profile” of claim 2, as Applicants’ apparatus include blunted terminal edge or a deflecting terminal edge, these are also considered as “configured to minimize edge effects”.

The “wherein the first uniform film thickness is defined as a thickness variation of less than about + 5% in any 10 mm2 of the first thin film stack, when compared to an average first thin film stack thickness across the entire first thin film stack” of claim 1 (and similarly for claim 5), Applicants’ Specification describes “wherein the first thin film stack 230 is characterized by a first uniform film thickness; and wherein the first uniform film thickness is defined as a thickness variation of less than about ±5%, alternatively less than about ±4%, alternatively less than about ±3%, alternatively less than about ±2%, alternatively less than about ±1%, alternatively less than about ±0.5%, or alternatively less than about ±0.1% in any 10 mm2 of the first thin film stack 230, when compared to an average first thin film stack thickness across the entire first thin film stack 230” ([0068]), and similar description for the second thin film stack. This is a comparison of thin film stack at different area of the thin film stack. This is not a comparison of thickness variation of different layers of the (first or second) thin film stack. This is not a comparison of different layers of across the two thin film stacks. 
This thickness variation in different area is a result of “the beveled edge side 132 of the lip 130 and/or the beveled edge 140 can provide for the first uniform film thickness of the first thin film stack 230 and/or the second uniform film thickness of the second thin film stack 231 … If the angle 135, 335 would be greater than 45°, for example a 90° angle, the deposition plume would hit the edge 140, 340 of the holder/mating holder much sooner, by providing a physical obstacle in the path of the deposition plume 250, 433, 435, which would lead to a shadowing effect and/or edge effect. Generally, edge effects refer to the non-uniform film deposition near the edges, e.g., non-uniform film deposition on the substrate 210 near the holder opening 110 and/or mating holder opening 310” ([0077]), not because the coating of 2 to 50 layers of the layer and all of them within less than about ±0.5% of each other. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, 9-10, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuenanz et al. (US 20170323815, hereafter ‘815).
‘815 teaches all limitations of:
Claim 1: SUBSTRATE HOLDING DEVICE, SUBSTRATE TRANSPORT DEVICE, PROCESSING ARRANGEMENT AND METHOD FOR PROCESSING A SUBSTRATE (title), for coating the substrates by means of physical vapor deposition (PVD) and/or chemical vapor deposition (CVD) ([0206]), for coatings of optical components ([0169], the claimed “A system for making a thin film optical element comprising”):
 FIG. 2 visualizes the substrate holding device 100 in a schematic cross-sectional view, according to various embodiments, wherein the upper holding frame 132b and/or the lower holding frame 132a are/is chamfered, or in other words can have a chamfer 234a, 234b. According to various embodiments, the inner circumferential wall of the lower and/or of the upper holding frame 132a, 132b can have a chamfer 234a, 234b. The substrate 120 can thus be coated in a more homogeneous manner, for example, since no or a minor shading of the substrate 120 by virtue of the holding frames 132a, 132b takes place, for example (Fig. 2, [0233]), The holding frame 132a for holding a substrate 120 in the cavity 112 can have a supporting surface 111a that surrounds the frame opening 132. The holding frame 132a that is inserted into the cavity 112 can rest on the carrier plate 102 at least partially (Fig. 19A, [0511], either Fig. 2 or Fig. 19A read into the claimed “(i) the thin film optical element comprising a substrate”), 
the substrate holding device can be used for coating substrates, for example with optical layers ([0208] and elsewhere), that uniform coating of both sides of the substrates can be performed in a vacuum at a layer thickness differential of less than 2% ([0209], the “and a first thin film stack, wherein the substrate has a first deposition side having the first thin film stack deposited thereonto; wherein the first thin film stack comprises two or more film layers; wherein the first thin film stack is characterized by a first uniform film thickness; and wherein the first uniform film thickness is defined as a thickness variation of less than about ±5% in any 10 mm2 of the first thin film stack, when compared to an average first thin film stack thickness across the entire first thin film stack”, the comparison between layers on both sides would be meaningless if the layers on any one side varies more that 2%, furthermore, the film thickness is a result of beveled edge, see claim interpretation above. The no or minor shading by the holding frame and the beveled edge as shown in the illustration below);

    PNG
    media_image1.png
    293
    847
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Holder 
outer 
side)][AltContent: textbox (Holder 
inner 
side)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Beveled
edge of 
Less than 
45o)][AltContent: arrow][AltContent: textbox (Lip &
Bevel 
edge 
side)][AltContent: arrow][AltContent: textbox (Holder 
opening 
expose 
substrate
opening)][AltContent: arrow][AltContent: textbox (Lip 
flat 
Side 
& 
socket)]











Fig. 19 as shown illustration 1 above teaches the claimed “(ii) a holder comprising at least one holder opening; wherein the holder has a holder outer side and a holder inner side; wherein the holder outer side has at least one beveled edge extending into a lip; wherein the beveled edge and the lip define the at least one holder opening; wherein the lip has a substantially flat side and a beveled edge side; wherein the beveled edge and/or the beveled edge side of the lip form an angle of less than about 45° with the substantially flat side of the lip and/or the first deposition side; wherein the substantially flat side of the lip and the holder inner side define a holder socket; wherein the holder is configured to receive the substrate in the holder socket; wherein a portion of the first deposition side of the substrate contacts the substantially flat side of the lip, thereby allowing for the first thin film stack to be deposited on the first deposition side of the substrate; and wherein the beveled edge side of the lip and/or the beveled edge provide for the first uniform film thickness of the first thin film stack”; 
a processing assembly can have the following: a processing chamber 512 for processing 313, 323 (processing) a plurality of substrate stacks 120a, 120b on both sides; and a transportation device 522 for transporting and/or positioning the plurality of substrate stacks 120a, 120b in a processing region 520 of a processing device 510a, 510b (Fig. 11A-C, [0378], the claimed “and wherein the holder opening is configured to expose the first deposition side of the substrate to a deposition plume; (iii) a deposition source configured to provide the deposition plume for depositing the first thin film stack on the first deposition side of the substrate; wherein the deposition plume travels towards the first deposition side of the substrate at a direction substantially perpendicular to the substantially flat side of the lip and/or to the first deposition side of the substrate; and wherein the beveled edge side of the lip faces the deposition plume”).
Claim 21: SUBSTRATE HOLDING DEVICE, SUBSTRATE TRANSPORT DEVICE, PROCESSING ARRANGEMENT AND METHOD FOR PROCESSING A SUBSTRATE (title), for coating the substrates by means of physical vapor deposition (PVD) and/or chemical vapor deposition (CVD) ([0206]), for coatings of optical components ([0169]), the substrate holding device 100 in a schematic cross-sectional view, according to various embodiments, wherein the upper holding frame 132b and/or the lower holding frame 132a are/is chamfered, or in other words can have a chamfer 234a, 234b. According to various embodiments, the inner circumferential wall of the lower and/or of the upper holding frame 132a, 132b can have a chamfer 234a, 234b. The substrate 120 can thus be coated in a more homogeneous manner, for example, since no or a minor shading of the substrate 120 by virtue of the holding frames 132a, 132b takes place, for example (Fig. 2, [0233], the claimed “A holder system for making a thin film optical element comprising”): 
Fig. 2 as shown illustration 2 below teaches the claimed “a holder outer side comprising at least one beveled edge extending into a lip comprising a substantially flat side and a beveled edge side, wherein the beveled edge and/or the beveled edge side of the lip form an angle of less than about 45° with the substantially flat side of the lip; at least one holder opening defined by the beveled edge and the lip, wherein the lip is characterized by a terminal edge that further defines the holder opening and wherein the terminal edge is a sharp terminal edge; a holder inner side; and a holder socket defined by the substantially flat side of the lip and the holder inner side, wherein the holder is configured to receive a substrate in the holder socket”), 

    PNG
    media_image3.png
    235
    193
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Holder 
outer 
side)][AltContent: textbox (Holder 
inner 
side)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lip &
Bevel 
edge 
side <45o)][AltContent: arrow][AltContent: textbox (Holder 
opening 
expose 
substrate
opening)][AltContent: arrow][AltContent: textbox (Lip 
flat 
Side 
& 
socket)]












a processing assembly can have the following: a processing chamber 512 for processing 313, 323 (processing) a plurality of substrate stacks 120a, 120b on both sides; and a transportation device 522 for transporting and/or positioning the plurality of substrate stacks 120a, 120b in a processing region 520 of a processing device 510a, 510b (Fig. 11A-C, [0378], the claimed “and wherein the holder opening is configured to expose a first deposition side of the substrate to a deposition plume”).

Claim 2: a respective inner circumferential wall of the two holding frames can have a chamfer. In other words, the first holding frame and/or the second holding frame can be beveled on the inner circumferential wall thereof. The substrate can thus be subjected to a smaller shadow by the two holding frames when coating for example ([0053]), a shaded region on the substrate 120 can be provided an extent 714 (measured from the edge of the substrate in the direction toward the center of the substrate) …The shaded region can be understood to be that region in which quantity of the deposited material is influenced, that is to say reduced, by the proximity to the substrate holding device 1700b (Fig. 17B, [0478], the claimed “wherein a value of the angle between (a) the substantially flat side of the lip and/or the first deposition side of the substrate, and (b) the beveled edge side of the lip and/or the beveled edge is configured to minimize edge effects of a given deposition plume spatial profile”, see claim interpretation above).
Claim 4: Fig. 2 shows a sharp terminal edge (the claimed “wherein the lip is characterized by a terminal edge that further defines the holder opening and wherein the terminal edge is a sharp terminal edge”).
	Claim 5: that uniform coating of both sides of the substrates can be performed in a vacuum at a layer thickness differential of less than 2% ([0209], the claimed “wherein the thin film optical element further comprises a second thin film stack, wherein the substrate has a second deposition side having the second thin film stack deposited thereonto; wherein the second deposition side is spatially opposed to the first deposition side; wherein the second thin film stack comprises two or more film layers; wherein the second thin film stack is 3Atty. Docket 2018-IPM-102300 UI US (4727-02900)Patent characterized by a second uniform film thickness; wherein the second uniform film thickness is defined as a thickness variation of less than about + 5% in any 10 mm2 of the second thin film stack, when compared to an average second thin film stack thickness across the entire second thin film stack”, see also claim interpretation above).
	Claim 9: a metal coating and/or a coating from dielectric material can be applied to glass (for example for spectacles, windows, mobile phones, and/or architectural glass) ([0381], 3rd sentence, the claimed “wherein the substrate comprises an optically transparent material, glass, optically transparent glass, silica, sapphire, silicon, germanium, zinc selenide, zinc sulfide, polycarbonate, polymethylmethacrylate (PMMA), polyvinylchloride (PVC), diamond, ceramics, or combinations thereof, and wherein each layer of the first thin film stack and/or the second thin film stack independently comprises silicon (Si), niobium (Nb), germanium (Ge), binary oxides, quartz, silica (SiO2), niobia (Nb2O5), germania (GeO2), magnesium fluoride (MgF2), titania (TiO2), alumina (Al2O3), hafnium dioxide (HfO2), ternary oxides, or combinations thereof”).
	Claim 10: a processing assembly can have the following: a processing chamber 512 for processing 313, 323 (processing) a plurality of substrate stacks 120a, 120b on both sides; and a transportation device 522 for transporting and/or positioning the plurality of substrate stacks 120a, 120b in a processing region 520 of a processing device 510a, 510b (Fig. 11A-C, [0378], the claimed “wherein the holder comprises a plurality of holder openings; wherein the plurality of holder openings provides for the deposition of a thin film stack on a plurality of substrates; and wherein each holder opening is configured to allow for the deposition of a thin film stack on an individual substrate”).
Claim 22: Fig. 19 shows a blunted terminal edge (the claimed “wherein the lip is characterized by a terminal edge that further defines the holder opening, wherein the terminal edge is selected from the group consisting of a blunted terminal edge and a deflecting terminal edge”).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Alternatively, claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over ‘815.
In case Applicants argue that Fig. 2 does not clearly show beveled edge of less than about 45°, it would have been obvious for a person of ordinary skill in the art to adopted the beveled edge angle of Fig. 19 for the purpose of no or minor shading shadow ([0233]).

Claims 3 and 8, and alternatively claim 9, are rejected under 35 U.S.C. 103 as being unpatentable over ‘815, in view of Gao et al. (US 20160146724, hereafter ‘724).
‘815 does not teach the limitations of:
Claim 3: wherein the thin film optical element is characterized by a size of the first deposition side of the substrate of less than about 0.5 inches (12.7 mm).
Claim 8: wherein the first thin film stack is characterized by a thickness of from about 1 nm to about 10 μm; wherein the first thin film stack comprise from about 2 to about 50 layers; wherein each layer of the first thin film stack is independently characterized by a thickness of from about 0.5 nm to about 2 pm; wherein any two adjacent layers of the first thin film stack are characterized by a different refraction index from each other; wherein the second thin film stack is characterized by a thickness of from about 1 nm to about 10 μm; wherein the second thin film 5Atty. Docket 2018-IPM-102300 UI US (4727-02900)Patent stack comprise from about 2 to about 50 layers; wherein each layer of the second thin film stack is independently characterized by a thickness of from about 0.5 nm to about 2 μm; and wherein any two adjacent layers of the second thin film stack are characterized by a different refraction index from each other.  

 
‘724 is analogous art in the field of INTEGRATED COMPUTATIONAL ELEMENTS (title), contains an optical element including a layer of material patterned so that the optical element selectively transmits or reflects, during operation of the measurement tool, light in at least a portion of a wavelength range by differing amounts (abstract), The processes used to fabricate conventional ICEs typically include thin film deposition techniques such as sputtering, chemical vapor deposition, atomic layer deposition for depositing N>30 layers included in conventional thin film based ICEs ([0029], 2nd sentence). ’724 teaches that for a first surface 242 of the ICE 240 with lateral dimensions of order ¼″ (≈6 mm) ([0059]). ‘724 further teaches that the thickness of the metal layer 144 can be in the range of 0.05 to 2 μm, for instance ([0027], last sentence), A conventional ICE can be fabricated as a dielectric interference filter from a substrate 641 that includes N>30 layers of two materials (e.g., SiO2 and Nb2O5) with different indices of refraction … The number N of layers, thickness thereof {t1, t2, . . . , tN}, and the indexes of refraction nL and nH of the two materials of the substrate 641 define the filter spectrum w1(λ) of the conventional ICE over a spectral range from λ1 to λ2, e.g., through UV-vis and near-IR ([0084], 2nd and last sentences), a CaF2 substrate ([0057]), CaF2 which is transparent in the mid-IR ([0076], 5th sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted ICE about 6 mm in size, a dielectric interference filter from a substrate 641 that includes N>30 layers of two materials (e.g., SiO2 and Nb2O5) with different indices of refraction on a CaF2 substrate, as taught by ‘724, as the optical computing substrate 120 of ‘815, for the purpose of making integrated computational element, as taught by ‘724 (title).

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
In regarding to 35 USC 112(b) rejection, see the middle of page 12, Applicants’ amendment overcomes the rejection. 
In regarding to 35 USC 102 rejection, Applicants argue that 
A) Kuenanz ‘815 does not teach “wherein the first uniform film thickness is defined as a thickness variation of less than about + 5% in any 10 mm2 of the first thin film stack, when compared to an average first thin film stack thickness across the entire first thin film stack” because “that uniform coating of both sides of the substrates can be performed in a vacuum at a layer thickness differential of less than 2%” ([0209]) is a comparison between two opposing layers, not a uniformity with a given layer, see the bridging paragraph between pages 13-14.
This argument is found not persuasive.
First of all, the comparison between layers on both sides would be meaningless if the layers on any one side varies more that 2%.
Furthermore, the film thickness is a result of the beveled edge, as discussed in the claim interpretation above based on Applicants’ Specification. ‘815’s beveled edge with 45° in Fig. 2 or less than 45° in Fig. 19A (or other Figures).
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
B) ‘815 does not teach uniformity across a given surface area having two or more layers, see the 1st complete paragraph of page 14.
This argument is found not persuasive.
Again, this is a result of the beveled edge. 
And again, it is meaningless if each individual layer differ in thickness greatly while the combine stack has uniformity of less than 2%. 
	C) Fig. 2 does not teaches “beveled edge side of the lip form an angle of less than about 45° with the substantially flat side of the lip” as well as “sharp terminal edge”, the angle appears to be 45°, not less than 45°, see the 2nd complete paragraph of page 14.
This argument is found not persuasive.
	Note this is argument against claim 21.
There is no doubt that Fig. 2 teaches “sharp terminal edge”.
	Illustration 2 above clearly show the “flat side of the lip” is interrelated as horizontal plane. Applicants’ claim does not describe “flat side of the lip” being a vertical flat side. 
	Even if Applicants amend the claim to “vertical flat side of the lip”, reducing from 45° to less than 45° is an obvious rejection, particularly Fig. 19A teaches avoiding shadow effect by less than 45° beveled edge.
In regarding to 35 USC 103 rejection of claims 4 and 21, Applicants argue because 103 rejection is not valid because 102 is not valid making the claim allowable, and Fig. 19 lip must be accompanied by a blunt edge, modification would make it inoperable, see page 15 to page 16. 
This argument is found not persuasive.
The examiner maintains that 102 rejection is proper.
Even if Applicants amend the claim to overcome 102 rejection, it does not make the claim allowable. 103 rejection still stands. There is no rule in MPEP stating that if 102 is overcome then 103 rejection has to be invalid.
There is nowhere in ‘815 stating that the Figures cannot be combined, particularly they all for the purpose of reducing shadow effect. If Applicants’ arguments are true that these features cannot be combined to operate proper, some of Applicants’ various Figures cannot operated properly either. 
In regarding to 35 USC 102 rejection, Applicants further argue that 
a) the layers in [0208] means layers at the two sides, did not use the word film stack, see the middle of page 18. 
This argument is found not persuasive.
	Besides [0208], ‘851 describes layers in many places: “a respective short circuit between electrically conductive layers on the upper side and the lower side of the substrate can be avoided” [0167], “lower (for example chemical) corrosiveness in relation to surfaces, layers, and/or layer systems lying therebelow” ([0295]), “The seed layer can subsequently be further galvanically coated, for example in order for metal layers to be formed” ([0381]). Clearly, Applicants are misreading [0208].
	The layers of film is a film stack. Just because Applicants use difference wording does not make the application allowable.
b) the top and bottom layer can vary widely while the thickness between the two opposite layer is within 2% of less, see the bottom of page 18 to the top of page 19.
This argument is found not persuasive.
The top and bottom layer does not have a uniform thickness, it is a common sense wording to compare thickness this way. Or if such widely varying thickness variation can be manufactured, a flat layer can clearly be controlled with variation of 2% or less.
c) repeating the ‘851 layers are single layers (?!), does not teach film stack, see the middle of page 19.
This argument is found not persuasive.
This has already been addressed in item a) above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants’ submitted IDS, US 6612915, is note for the carrier head 10 (Figs. 2 and 4). US 20090286342 is cited for SEMICONDUCTOR LIGHT-EMITTING DEVICE, SURFACE-EMISSION LASER DIODE, AND PRODUCTION APPARATUS THEREOF, PRODUCTION METHOD, OPTICAL MODULE AND OPTICAL TELECOMMUNICATION SYSTEM (title, i.e. apparatus for both semiconductor and optical computing).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716